Citation Nr: 0208413	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  97-06 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
including bronchitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to December 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board remanded this case to the RO in October 
1999 for additional evidentiary development.  The case has 
been returned to the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  No chronic disease or disorder of the lungs was present 
during service.

3.  There is no continuity of any pulmonary disorder 
following service.

4.  The veteran's current pulmonary disorder is not related 
to chemical exposure during service.

5.  The veteran's current pulmonary disorder is not related 
to any allergies during service.


CONCLUSION OF LAW

A pulmonary disorder, including bronchitis, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.380 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records includes a July 1976 clinical 
record entry that notes allergic bronchitis.  A "19 JAN 
[1979] A.M." clinical record entry also notes an assessment 
of bronchitis.

An April 1980 clinical record entry notes the veteran 
complained of tightness in the chest.  There was no wheezing 
or crackling.  Sound characteristics were within normal 
limits.  The assessment was tightness in chest.

A February 1981 clinical record entry shows the veteran 
complained of coughing up blood.  The lungs were not clear.  
The assessment was viral respiratory syndrome.  A February 
1981 chest X-ray report notes there was no focal infiltrate, 
parenchymal nodules, or cavitary disease identified.

A May 15, 1982, clinical record shows the veteran complained 
of cough.  The right side was clear but there was wheezing on 
the left.  The assessment was congestion of the chest.  A May 
18, 1982, clinical record notes the veteran complained of 
wheezing for one week.  There was wheezing in the left lower 
lobe.  X-ray showed no active lung disease.  The assessment 
was upper respiratory infection.  A May 1982 chest X-ray 
report notes the left hilar region was somewhat full that may 
be due to granulomas.  There was no parenchymal disease.

An August 1982 report of medical examination notes the 
clinical evaluation of the lungs and chest was normal.

A March 29, 1983, clinical record entry notes the chest was 
within normal limits with no wheezing noticed.  Another March 
29, 1983, clinical record entry shows the chest was clear to 
auscultation.  The assessment was bronchitic irritation.  

A report of medical history, dated in October 1985 for 
separation, indicates the veteran denied chronic or frequent 
colds, chronic cough, asthma, or pain or pressure in the 
chest.  He did indicate he had shortness of breath.  The 
physician's comments note the complaint was physiologic.  The 
report of medical examination, dated in October 1985 for 
separation, shows the clinical evaluation of the lungs and 
chest was normal.

In December 1985, the veteran filed an application for 
compensation or pension (VA Form 21-526e), wherein he noted 
disabilities related to the neck and knees, as well as 
headaches.

A July 1993 VA clinical record notes the veteran complained 
of diarrhea.  There were expiratory wheezes.  The chest was 
clear to auscultation.  The assessment was gastroenteritis.  

A June 1994 VA clinical record notes there were bilateral 
wheezes.  The assessments included bronchitis.

VA clinical records, dated from August 1994 to April 1998, 
show general medical treatment, including assessments and 
treatment of lung/chest complaints, coughing, and congestion.  
Several records note wheezing and rhonchi.  An August 3, 
1994, VA clinical record notes the veteran complained of 
morning coughing on getting up with not much during the day.  
There were scattered rhonchi diffusely, good airway exchange, 
and no wheezes or rales.  The assessment included cough.  An 
August 1994 VA chest X-ray report notes an impression of 
essentially normal chest.  An October 1996 VA chest X-ray 
report notes no evidence of acute pulmonary cardiac disease.  

Private medical records, dated from June 1995 to March 1996, 
note evaluation and treatment of complaints related to the 
chest and lungs.

An August 1995 private medical statement notes diagnoses 
including allergic bronchitis with significant extrinsic 
component.  The statement further indicates that because of 
the veteran's past chemical exposure, he may also have some 
restrictive airway disease or other damage to the lungs that 
is not reversible.

In written correspondence dated in October 1995, F. S. Kuhn, 
M.D., a private physician, reported the veteran gave a 
history of chemical exposure during military service in 1978.  
The statement notes the veteran indicated that he 
subsequently developed asthmatic bronchitis or a tendency 
toward bronchial symptoms with recurrences almost on an 
annual basis which developed into chronic asthmatic 
bronchitis.  The statement indicates the veteran had an 
extrinsic asthmatic bronchitis component that may be 
reversible with allergy treatment, an effective 
bronchodilator, and anti-inflammatory therapy.  The physician 
noted that veteran may also have an additional component of 
restrictive lung disease that could have been related to the 
chemical exposure that would not show reversibility.

A July 1996 statement from the veteran's wife notes that the 
veteran's breathing had gotten worse since having pneumonia 
in March 1996.  She indicated she had known the veteran since 
1980 and he always had a cough with the presence of phlegm or 
discomfort with breathing.

An October 1996 VA stomach examination report notes the 
veteran indicated that he was exposed to chemicals in 1978 in 
the service and developed asthma and bronchitis as a result.

The veteran submitted a copy of a page from a medical 
treatise on chronic bronchitis, emphysema, and airway 
obstruction.  The name of the treatise and the date of 
receipt are not shown.

The veteran presented testimony at a hearing at the RO in 
July 1998.  The veteran testified that he had an allergic to 
Tide detergent in service.  He also testified that the 
treatment on January 19 shown in the service medical records 
was in 1979.  He testified that in service when he was out in 
heat doing physical activities he would start to get 
congestion in his lungs and receive treatment at the aid 
station.  He indicated that he was never really diagnosed 
with chemical allergies.  The veteran alleged that he did not 
file a disability claim for bronchitis when he was discharged 
from service because he did not know he could and he did not 
think it would get bad.  He indicated he was not treated for 
bronchitis right after he got out of service.  

A July 1998 statement from the veteran's wife notes they had 
been married for almost 18 years and the veteran had always 
had breathing problems that would become more severe after 
physical training.  She indicated he was treated for 
breathing problems in service. 

In October 1998, the veteran submitted copies of pages from 
The Merck Manual (16th Ed.) on chronic airways obstructive 
disorders.  The material notes that chronic bronchitis may 
result from exposure to allergens.  

In November 1999, the veteran submitted copies of pages from 
Harrison's Principles of Internal Medicine (13th Ed.) on 
disorders of the respirator system.  

The veteran submitted copies of pages from The Merck Manual 
(16th Ed.) on occupational lung diseases and hypersensitivity 
diseases of the lungs.  He also submitted copies of pages 
from Dorland's Illustrated Medical Dictionary (26th Ed.).  
The date of receipt is not shown.  

The report of a January 2000 VA respiratory examination shows 
that the claims file was reviewed, including a detailed 
review of the service medical records and post service 
medical records in the claims file.  The examiner noted there 
was a list of chemicals the veteran claimed he was exposed to 
as well as a letter attesting to specific instances or the 
exposure.  The report notes the veteran reported he was 
diagnosed with bronchitis in 1979.  He indicated that since 
the initial bronchitis, he had multiple diagnoses of upper 
respiratory infections and bronchial infections.  The veteran 
also indicated he was exposed to chemicals throughout his 
service.  The report notes the lungs were clear with no 
adventitious breath sounds.  The breath sounds were equal 
bilaterally and there was unlabored breathing and no 
interference with breathing.  Pulmonary function testing 
showed early obstructive ventilatory defect with air trapping 
(small airways disease).  X-ray study of the chest showed 
calcified granuloma with no active disease.  The examiner 
indicated that it was likely that the veteran's tobacco abuse 
had caused all of his symptoms and his episodes of 
bronchitis.  The examiner further indicated that the 
veteran's current pulmonary condition was due to his long 
history of tobacco abuse.  

In November 2000, materials from the American Lung 
Association and materials from an unknown source related to 
bronchitis, respiration, and allergy that appear to have been 
printed from the internet were received from the veteran.  

Analysis

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The record reflects that the veteran was informed of the 
requirements for a grant of the benefit sought in the 
statement of the case and the supplemental statements of the 
case.  In this regard, these provided the veteran with a 
summary of the evidence in the record used for the 
determination and that the evidence did not warrant allowance 
of the benefit sought.  The veteran was also sent an August 
2001 letter advising him of the requirements to substantiate 
his claim and what evidence could be used to substantiate his 
claim.  Therefore, the veteran was advised of the evidence 
necessary to substantiate his claim.  The veteran has 
received a VA examination.  He was also provided the 
opportunity to present testimony at a hearing on appeal 
before a hearing officer at the RO.  Private medical records 
identified by the veteran have been obtained.  In an October 
1998 statement, the veteran's representative indicated that 
there are no relevant medical records from 1985 to 1994 to be 
obtained.  Neither the veteran nor his representative has 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2001).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Diseases of allergic etiology, including bronchial asthma . . 
., may not be disposed of routinely for compensation purposes 
as constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2001).

The veteran claims, in essence, that he has a pulmonary 
disorder, including bronchitis, that began during service.  
The service medical records show bronchitis in 1976 and 1979.  
In April 1980 the veteran complained of tightness in the 
chest and in May 1982 the veteran had chest congestion and an 
upper respiratory infection.  However, in August 1982, the 
report of medical examination shows that the clinical 
evaluation of the lungs and chest was normal.  In March 1983, 
the veteran was assessed with bronchitic irritation.  In a 
statement received in August 1998, the veteran indicated that 
he never had an "ETS" physical or he would have noted his 
pulmonary problems.  However, the service medical records 
included an October 1985 report of medical history that was 
prepared for separation in which the veteran denied having 
chronic or frequent colds, chronic cough, asthma, or pain or 
pressure in the chest.  While he did indicate he had 
shortness of breath, the physician's comments note the 
complaint was physiologic.  Additionally, the October 1985 
report of medical examination that was prepared for 
separation notes that the lungs and chest were normal.  Since 
the veteran only had the isolated episodes of bronchitis, 
bronchitic irritation, and chest congestion noted in the 
medical records during service, and the lungs and chest were 
normal in 1983 and in 1985 at discharge from service, no 
chronic disease or disorder of the lungs was present during 
service.  38 C.F.R. § 3.303(a), (b) (2001).

The veteran in essence asserts that his current pulmonary 
problems began during service and have continued following 
service.  However, there is no probative evidence of record 
to support this assertion.  In an October 1998 statement, the 
veteran's representative indicated that there were no 
relevant medical records from 1985 to 1994 to be obtained 
since the veteran received no treatment.  The veteran's wife 
has indicated that she met the veteran in 1980 and that he 
always had a cough with phlegm, and that he always had 
breathing problems.  While she is competent to provide an 
account of what she observed, she is not competent to render 
a diagnosis or opinion.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  As noted above, at discharge from service the 
veteran indicated he did not have chronic or frequent colds, 
chronic cough, asthma, or pain or pressure in the chest, and 
the clinical evaluation of the lungs and chest were normal.  
Therefore, the assertions of the veteran's wife are 
outweighed by the veteran's own statement to clinicians in 
his medical records and the findings of clinicians at the 
time of his discharge from service.  Additionally, the 
veteran did not complain of any pulmonary problems when he 
initially applied for VA compensation benefits in 1985.  The 
first probative evidence of any lung or pulmonary abnormality 
was in July 1993 when expiratory wheezing was noted in a VA 
clinical record.  This was over seven years following his 
December 1985 discharge from service.  It was not until June 
1994 that the veteran was assessed with bronchitis.  
Therefore, there is no probative evidence of continuity of 
any pulmonary disorder following service.  38 C.F.R. 
§ 3.303(b) (2001).

The veteran has asserted that his pulmonary problems are due 
to exposure to various chemicals during service.  An August 
1995 private physician statement notes the veteran may have a 
restrictive lung disease related to past chemical exposure.  
An October 1995 statement from a private physician notes the 
veteran gave a history of chemical exposure during service 
and that he may have an additional component of restrictive 
lung disease that could be due to chemical exposure.  The 
statement does not show what specific chemicals the veteran 
claimed that he may have been exposed to.  The service 
medical records do not show that any of the veteran's 
pulmonary complaints during service were due to chemical 
exposure.  The veteran has submitted numerous copies of pages 
from medical treatises and the internet, and has essentially 
indicated that these materials show the cause of his 
pulmonary difficulties.  While the veteran's service records 
note he was a medical specialist in service, he has given no 
indication that he currently has special qualification or 
knowledge concerning the diagnosis and treatment of pulmonary 
disorders.  Therefore, he is essentially a lay person and a 
lay person's interpretation of a medical treatise or similar 
literature does not constitute competent medical evidence.  
Black v. Brown, 10 Vet. App. 279 (1997), Sacks v. West, 11 
Vet. App. 314 (1998).  The veteran received a VA respiratory 
examination in January 2000.  At that examination, the 
veteran claimed he was exposed to chemicals during service 
and provided the examiner a list of the chemicals he claims 
he was exposed to with the circumstances of the exposure.  
The report notes the examiner conducted a detailed review of 
the claims file which included the service medical records.  
The examiner indicated that the veteran's pulmonary problems 
were likely due to his tobacco use and thus not due to the 
claimed chemical exposure.  This examination report is found 
to be more credible and probative than the August 1995 and 
October 1995 private physician statements.  Both of the 
private physician's statements only indicate that the veteran 
"may" have a component of restrictive lung disease due to 
chemical exposure.  Additionally, the statement does not 
indicate whether the veteran specified to the clinicians 
which chemicals he had been exposed to.  There is also no 
indication that the veteran's medical records were reviewed.  
Accordingly, the veteran's current pulmonary disorder is not 
due to claimed chemical exposure during service.  38 C.F.R. 
§ 3.303(d) (2001).

The veteran has also claimed, in essence, that he has 
allergies that began during service that have caused his 
pulmonary problems.  However, the evidence does not support 
this assertion.  The service medical records do show allergic 
bronchitis in 1976.  The veteran indicated he had not had 
asthma during service and the service medical records do not 
show asthma or other problems with allergies during service.  
At discharge from service, the October 1985 report of medical 
history notes the veteran denied having chronic or frequent 
colds, chronic cough, or asthma.  The October 1985 report of 
medical examination notes that the lungs and chest were 
normal.  The veteran has indicated he had an allergic 
reaction to Tide detergent during service.  However, there is 
no evidence showing that he continued to have symptoms after 
removal of the allergen or that he had residuals of the 
allergy.  At discharge, no allergies were complained of or 
noted.  There is also no evidence to show that an allergy to 
Tide detergent has caused the current pulmonary complaints.  
Accordingly, the veteran's pulmonary problems are not related 
to service or allergies in service.  38 C.F.R. §§ 3.303(b), 
3.380 (2001).

Based on the above, the preponderance of the evidence is 
against the claim for service connection for a pulmonary 
disorder, including bronchitis.  


ORDER

Entitlement to service connection for a pulmonary disorder, 
including bronchitis, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

